 



EXHIBIT 10.N

EL PASO ENERGY CORPORATION

KEY EXECUTIVE SEVERANCE

PROTECTION PLAN
 
AMENDED AND RESTATED EFFECTIVE AS OF AUGUST 1, 1998

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                 
SECTION
  1   ESTABLISHMENT OF PLAN     1  
 
               
SECTION
  2   DEFINITIONS     1  
 
  2.1   Base Salary     1  
 
  2.2   Benefits Protection Trust     1  
 
  2.3   Board     2  
 
  2.4   Bonus Amount     2  
 
  2.5   Cause     2  
 
  2.6   Change in Control     3  
 
  2.7   Company     3  
 
  2.8   Effective Date     4  
 
  2.9   Executive Employee     4  
 
  2.10   Good Reason     4  
 
  2.11   Notice of Termination     5  
 
  2.12   Operating Companies     5  
 
  2.13   Participant     5  
 
  2.14   Permanent Disability     5  
 
  2.15   Severance Benefit     5  
 
               
SECTION
  3   ELIGIBILITY     6  
 
  3.1   Participation     6  
 
  3.2   Duration of Participation     6  
 
               
SECTION
  4   SEVERANCE BENEFITS     6  
 
  4.1   Right to Severance Benefit     6  
 
  4.2   Amount of Severance Benefit     6  
 
               
SECTION
  5   TERMINATION OF EMPLOYMENT     8  
 
  5.1   Written Notice Required     8  
 
  5.2   Termination Date     8  
 
               
SECTION
  6   ADDITIONAL PAYMENTS BY THE COMPANY     8  
 
  6.1   Gross-Up Payment     8  
 
  6.2   Determination By Accountant     9  
 
  6.3   Notification Required     9  
 
  6.4   Repayment     10  
 
               
SECTION
  7   SUCCESSORS TO COMPANY     11  
 
  7.1   Successors and Sale of Operating Companies     11  
 
      (a)       Successors     11  
 
      (b)       Sale of Operating Companies     11  

            El Paso Energy Corporation   - i -   Table of Contents Key Executive
Severance Protection Plan        

 



--------------------------------------------------------------------------------



 



                 
SECTION
  8   AMENDMENT AND PLAN TERMINATION     11  
 
  8.1   Amendment and Termination     11  
 
  8.2   Form of Amendment     12  
 
               
SECTION
  9   MISCELLANEOUS     12  
 
  9.1   Indemnification     12  
 
  9.2   Employment Status     12  
 
  9.3   Validity and Severability     12  
 
  9.4   Governing Law; Choice of Forum     12  
 
  9.5   Payment to Benefits Protection Trust     13  

            El Paso Energy Corporation
Key Executive Severance Protection Plan   - ii -   Table of Contents

 



--------------------------------------------------------------------------------



 



EL PASO ENERGY CORPORATION

KEY EXECUTIVE SEVERANCE PROTECTION PLAN
AMENDED AND RESTATED EFFECTIVE AS OF AUGUST 1, 1998

     WHEREAS, the Board of Directors of El Paso Energy Corporation recognizes
that the threat of an unsolicited takeover of the Company may occur which can
result in significant distractions of its key executive personnel because of the
uncertainties inherent in such a situation; and

     WHEREAS, the Board has determined that it is essential and in the best
interest of the Company and its stockholders to retain the services of its key
executive personnel in the event of a threat of a Change in Control of the
Company and to ensure their continued dedication and efforts in such event
without undue concern for their personal financial and employment security.

     NOW, THEREFORE, in order to fulfill the above purposes, the following plan
has been developed and is hereby adopted.

SECTION 1 ESTABLISHMENT OF PLAN

     As of the Effective Date, the Company hereby establishes a severance
compensation plan known as the El Paso Energy Corporation Key Executive
Severance Protection Plan (the “Plan”) as set forth in this document.

SECTION 2 DEFINITIONS

     As used herein the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.

2.1 BASE SALARY

     The amount a Participant is entitled to receive as wages or salary on an
annualized basis, calculated immediately prior to a Change in Control.

2.2 BENEFITS PROTECTION TRUST

     The El Paso Energy Corporation Benefits Protection Trust.

        El Paso Energy Corporation
Key Executive Severance Protection Plan   Page 1

 



--------------------------------------------------------------------------------



 



2.3 BOARD

     The Board of Directors of El Paso Energy Corporation.

2.4 BONUS AMOUNT

     The term “Bonus Amount” shall mean an amount equal to the Executive
Employee’s maximum bonus which becomes payable to the Executive Employee in the
event of a “change in control” under the Company’s 1995 Incentive Compensation
Plan (or any other bonus plan or program then in effect) but excluding any
single or one time “spot” award, for the fiscal year in which a Change in
Control occurs had he or she continued in employment until the end of such
fiscal year, assuming all performance targets and goals (if applicable) had been
fully met by the Company and by the Executive Employee, as applicable, for such
year.

2.5 CAUSE

     The Company may terminate the Executive Employee’s employment for “Cause.”
A termination for Cause is a termination evidenced by a resolution adopted in
good faith by two-thirds (2/3) of the Board that the Executive Employee
(i) willfully and continually failed to substantially perform his or her duties
with the Company (other than a failure resulting from the Executive Employee’s
incapacity due to physical or mental illness) which failure continued for a
period of at least thirty (30) days after a written notice of demand for
substantial performance has been delivered to the Executive Employee specifying
the manner in which the Executive Employee has failed to substantially perform,
or (ii) willfully engaged in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise; provided, however, that no
termination of the Executive Employee’s employment shall be for Cause as set
forth in clause (ii) above until (A) there shall have been delivered to the
Executive Employee a copy of a written notice setting forth that the Executive
Employee was guilty of the conduct set forth in clause (ii) and specifying the
particulars thereof in detail, and (B) the Executive Employee shall have been
provided an opportunity to be heard by the Board (with the assistance of the
Executive Employee’s counsel if the Executive Employee so desires). No act, nor
failure to act, on the Executive Employee’s part shall be considered “willful”
unless he or she has acted, or failed to act, with an absence of good faith and
without a reasonable belief that his or her action or failure to act was in the
best interest of the Company. Notwithstanding anything contained in this Plan to
the contrary, no failure to perform by the Executive Employee after Notice of
Termination is given by the Executive Employee shall constitute Cause.

        El Paso Energy Corporation
Key Executive Severance Protection Plan   Page 2

 



--------------------------------------------------------------------------------



 



2.6 CHANGE IN CONTROL

     A “Change in Control” shall be deemed to occur:

          (a) if any person (as such term is used in Sections 13(d) and 14(d)(2)
of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of El
Paso Energy Corporation representing twenty percent (20%) or more of the
combined voting power of El Paso Energy Corporation’s then outstanding
securities;

          (b) upon the first purchase of El Paso Energy Corporation’s Common
Stock pursuant to a tender or exchange offer (other than a tender or exchange
offer made by El Paso Energy Corporation);

          (c) upon the approval by El Paso Energy Corporation stockholders of a
merger or consolidation, a sale or disposition of all or substantially all of El
Paso Energy Corporation’s assets or a plan of liquidation or dissolution of El
Paso Energy Corporation; or

          (d) if, during any period of two (2) consecutive years, individuals
who at the beginning of such period constitute the Board of Directors of El Paso
Energy Corporation cease for any reason to constitute at least a majority
thereof, unless the election or nomination for the election by El Paso Energy
Corporation’s stockholders of each new director was approved by a vote of at
least two-thirds (2/3) of the directors then still in office who were directors
at the beginning of the period.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
if El Paso Energy Corporation either merges or consolidates with or into another
company or sells or disposes of all or substantially all of its assets to
another company, if such merger, consolidation, sale or disposition is in
connection with a corporate restructuring wherein the stockholders of El Paso
Energy Corporation immediately before such merger, consolidation, sale or
disposition own, directly or indirectly, immediately following such merger,
consolidation, sale or disposition at least eighty percent (80%) of the combined
voting power of all outstanding classes of securities of El Paso Energy
Corporation resulting from such merger or consolidation, or to which El Paso
Energy Corporation sells or disposes of its assets, in substantially the same
proportion as their ownership in El Paso Energy Corporation immediately before
such merger, consolidation, sale or disposition.

2.7 COMPANY

          El Paso Energy Corporation and the Operating Companies.

        El Paso Energy Corporation
Key Executive Severance Protection Plan   Page 3

 



--------------------------------------------------------------------------------



 



2.8 EFFECTIVE DATE

     The date the Plan is approved by the Board, or such other date as the Board
shall designate in its resolution approving the Plan, or any amendment or
restatement thereof.

2.9 EXECUTIVE EMPLOYEE

     All employees of the Company employed in an Executive Salary Grade
Position.

2.10 GOOD REASON

     “Good Reason” shall mean the occurrence of any of the following events or
conditions:

          (a) a change in the Executive Employee’s status, title, position or
responsibilities (including reporting responsibilities) which, in the Executive
Employee’s reasonable judgment, represents a substantial reduction of the
status, title, position or responsibilities as in effect immediately prior
thereto; the assignment to the Executive Employee of any duties or
responsibilities which, in the Executive Employee’s reasonable judgment, are
inconsistent with such status, title, position or responsibilities; or any
removal of the Executive Employee from or failure to reappoint or reelect him or
her to any of such positions, except in connection with the termination of his
or her employment for Cause, Permanent Disability, as a result of his or her
death, or by the Executive Employee other than for Good Reason;

          (b) a reduction in the Executive Employee’s annual base salary;

          (c) the requirement by the Company that the Executive Employee
(without the consent of the Executive Employee) to be based at any place outside
a thirty-five (35) mile radius of his or her place of employment prior to a
Change in Control, except for reasonably required travel on the Company’s
business which is not materially greater than such travel requirements prior to
the Change in Control;

          (d) the failure by the Company to (i) continue in effect any material
compensation or benefit plan, program or practice in which the Executive
Employee was participating at the time of the Change in Control, including, but
not limited to, the Company’s 1995 Omnibus Compensation Plan, the Pension Plan,
the Supplemental Benefits Plan, the 1995 Incentive Compensation Plan, the
Deferred Compensation Plan, and the Retirement Savings Plan, with any amendments
and restatements of such plans made prior to such Change in Control, or
(ii) provide the Executive Employee with compensation and benefits at least
equal (in terms of benefit levels and/or reward opportunities) to those provided
for under each employee benefit plan, program and practice as in effect
immediately prior to the Change in Control (or as in effect following the Change
in Control, if greater);

        El Paso Energy Corporation
Key Executive Severance Protection Plan   Page 4

 



--------------------------------------------------------------------------------



 



          (e) any material breach by the Company of any provision of this Plan;
or

          (f) any purported termination of the Executive Employee’s employment
for Cause by the Company which does not otherwise comply with the terms of this
Plan as in effect at the time of a Change in Control.

2.11 NOTICE OF TERMINATION

     “Notice of Termination” shall mean a notice which indicates the specific
provisions in this Plan relied upon as the basis for any termination of
employment and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive Employee’s
employment under the provision so indicated. No purported termination of
employment shall be effective without such Notice of Termination.

2.12 OPERATING COMPANIES

     Subsidiary companies of the Company designated by the Company.

2.13 PARTICIPANT

     An Executive Employee who meets the eligibility requirements of Section 3.

2.14 PERMANENT DISABILITY

     A Participant shall be deemed to have become permanently disabled for
purposes of this Plan if the Chief Executive Officer of the Company (or, in the
case of a determination with respect to the Chief Executive Officer, the Board)
finds, upon the basis of medical evidence satisfactory to him or her, that the
Participant is totally disabled, whether due to physical or mental condition, so
as to be prevented from engaging in further employment by the Company and that
such disability will be permanent and continuous during the remainder of his or
her life.

2.15 SEVERANCE BENEFIT

     The benefit payable in accordance with Section 4 of the Plan.

        El Paso Energy Corporation
Key Executive Severance Protection Plan   Page 5

 



--------------------------------------------------------------------------------



 



SECTION 3 ELIGIBILITY

3.1 PARTICIPATION

     Each Executive Employee shall automatically be entitled to be a Participant
in the Plan as of the Effective Date, or his or her date of hire by the Company,
whichever occurs later.

3.2 DURATION OF PARTICIPATION

     A Participant shall cease to be a Participant in the Plan if he or she
ceases to be an Executive Employee at any time prior to a Change in Control or,
if his or her employment is terminated following a Change in Control under
circumstances where he or she is not entitled to a Severance Benefit under the
terms of this Plan. A Participant entitled to payment of a Severance Benefit
shall remain a Participant in the Plan until the full amount of the Severance
Benefit has been paid to him or her.

SECTION 4 SEVERANCE BENEFITS

4.1 RIGHT TO SEVERANCE BENEFIT

          (a) A Participant shall be entitled to receive from the Company a
Severance Benefit in the amount provided in Section 4.2 if (i) a Change in
Control has occurred and (ii) within two years thereafter, the Participant’s
employment with the Company terminates for any reason, except that
notwithstanding the provisions of this paragraph (a), no benefits under this
Plan will be payable should the Participant’s termination of employment be
(A) for Cause, (B) by reason of Permanent Disability, (C) voluntarily initiated
by the Participant for other than Good Reason, or (D) by reason of the
Participant’s death.

          (b) Notwithstanding any other provision of the Plan, the sale,
divestiture or other disposition of an Operating Company (or part thereof),
shall not be deemed to be a termination of employment of employees employed by
such Operating Company, and such employees shall not be entitled to benefits
from the Company under this Plan as a result of such sale, divestiture, or other
disposition, or as a result of any subsequent termination of employment,
provided the provisions of Section 7.1(b) have been satisfied.

4.2 AMOUNT OF SEVERANCE BENEFIT

     If a Participant’s employment is terminated in circumstances entitling him
or her to a Severance Benefit as provided in Section 4.1, such Participant shall
be entitled to the following benefits:

        El Paso Energy Corporation
Key Executive Severance Protection Plan   Page 6

 



--------------------------------------------------------------------------------



 



          (a) the Company shall pay to the Participant, as severance pay and in
lieu of any further salary for periods subsequent to the Termination Date (as
specified in Section 5.2), in a single payment (without any discount for
accelerated payment), an amount in cash equal to three (3) times the sum of
(A) the Participant’s Base Salary and (B) the Bonus Amount;

          (b) for a period of eighteen (18) months subsequent to the
Participant’s termination of employment, the Company shall at its expense
continue on behalf of the Participant and his or her dependents and
beneficiaries, the basic life insurance, flexible spending account, medical and
dental benefits which were being provided to the Participant at the time of
termination of employment. The benefits provided in this Subsection 4.2(b) shall
be no less favorable to the Participant, in terms of amounts and deductibles and
costs to him or her, than the coverage provided the Participant under the plans
providing such benefits at the time Notice of Termination is given. The
Company’s obligation hereunder to provide the foregoing benefits shall terminate
if the Participant obtains health benefits coverage under a subsequent
employer’s benefit plans. The Company also shall pay a lump sum equal to the
amount of any additional income tax payable by the Participant and attributable
to the benefits provided under this subparagraph (b) at the time such tax is
imposed upon the Participant;

          (c) the Company shall pay a lump sum pension supplement payable under
the terms of the El Paso Energy Corporation Supplemental Benefit Plan
(“Supplemental Plan”) equal to a pension calculated by adding three years of
additional credited pension service to the Participant’s existing credited
pension service as of the termination of the Participant’s employment, and then
by calculating the Participant’s pension in accordance with the formula provided
in the pension plan. A Participant who is entitled to a pension supplement under
any other agreement between such Participant and the Company may elect, in
writing, to receive the pension supplement provided under this subparagraph
(c) in lieu of, but not in addition to, such other pension supplement as may be
provided by such other agreement. In the event that no election is made, the
Participant shall forego his or her right to receive the pension supplement
provided under this subparagraph;

          (d) the Company shall transfer to the Participant, all right, title or
other ownership interest it may have in any automobile, if any, then being
provided by the Company for use by the Participant;

          (e) the Company shall transfer to the Participant, any right, title or
ownership in any club memberships provided by the Company;

     The amounts provided for in Section 4.2(a), (c), (d) and (e) shall be paid
or transferred within thirty (30) days after the Executive Employee’s
termination of employment. The Participant shall not be required to mitigate the
amount of any

        El Paso Energy Corporation
Key Executive Severance Protection Plan   Page 7

 



--------------------------------------------------------------------------------



 



payment provided for in this Plan by seeking other employment or otherwise and
no such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Executive Employee in any subsequent employment.

SECTION 5 TERMINATION OF EMPLOYMENT

5.1 WRITTEN NOTICE REQUIRED

     Any purported termination of employment, either by the Company or by the
Participant, shall be communicated by written Notice of Termination to the
other.

5.2 TERMINATION DATE

     In the case of the Participant’s death, the Participant’s Termination Date
shall be his her date of death. In all other cases, the Participant’s
Termination Date shall be the date specified in the Notice of Termination
subject to the following:

          (a) If the Participant’s employment is terminated by the Company for
Cause or due to Permanent Disability, the date specified in the Notice of
Termination shall be at least thirty (30) days from the date the Notice of
Termination is given to the Participant, provided that in the case of Permanent
Disability the Participant shall not have returned to the full-time performance
of his or her duties during such period of at least thirty (30) days; and

          (b) If the Participant terminates his or her employment for Good
Reason, the date specified in the Notice of Termination shall not be more than
sixty (60) days from the date the Notice of Termination is given to the Company.

SECTION 6 ADDITIONAL PAYMENTS BY THE COMPANY

6.1 GROSS-UP PAYMENT

     In the event it shall be determined that any payment or distribution of any
type by the Company to or for the benefit of the Participant, whether paid or
payable or distributed or distributable pursuant to the terms of this Plan or
otherwise (the “Total Payments”), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or
any interest or penalties with respect to such excise tax (such excise tax,
together with any such interest and penalties, are collectively referred to as
the “Excise Tax”), then the Participant shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by the Participant of all taxes (including any interest or penalties imposed
with respect to such taxes), including any Excise Tax, imposed upon the Gross-Up
Payment, the Participant retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Total Payments. Payment of the Gross-Up Payment
shall be made in accordance with Section 6.3.

        El Paso Energy Corporation
Key Executive Severance Protection Plan   Page 8

 



--------------------------------------------------------------------------------



 



6.2 DETERMINATION BY ACCOUNTANT

     All determinations required to be made under this Section 6, including
whether a Gross-Up Payment is required and the amount of such Gross-Up Payment,
shall be made by the independent accounting firm retained by the Company on the
date of Change in Control (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and the Participant within 15
business days of the date of termination, if applicable, or such earlier time as
is requested by the Company. If the Accounting Firm determines that no Excise
Tax is payable by the Participant, it shall furnish the Participant with an
opinion that he or she has substantial authority not to report any Excise Tax on
his or her federal income tax return. Any determination by the Accounting Firm
shall be binding upon the Company and the Participant. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 6.3 and the Participant thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Participant.

6.3 NOTIFICATION REQUIRED

     The Participant shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Participant knows
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Participant shall not pay
such claim prior to the expiration of the thirty (30) day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Participant in writing prior to the expiration of such
period that it desires to contest such claim, the Participant shall:

          (a) give the Company any information reasonably requested by the
Company relating to such claim,

          (b) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

        El Paso Energy Corporation
Key Executive Severance Protection Plan   Page 9

 



--------------------------------------------------------------------------------



 



          (c) cooperate with the Company in good faith in order to effectively
contest such claim,

          (d) permit the Company to participate in any proceedings relating to
such claim, provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Participant
harmless, on an after-tax basis, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 6.3, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Participant to pay the tax claimed and sue for a
refund, or contest the claim in any permissible manner, and the Participant
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that if the Company
directs the Participant to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to the Participant, on an interest-free
basis and shall indemnify and hold the Participant harmless, on an after-tax
basis, from any Excise Tax or income tax, including interest or penalties with
respect thereto, imposed with respect to such advance or with respect to any
imputed income with respect to such advance; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Participant with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Participant shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

6.4 REPAYMENT

     If, after the receipt by the Participant of an amount advanced by the
Company pursuant to Section 6.3, the Participant becomes entitled to receive any
refund with respect to such claim, the Participant shall (subject to the
Company’s complying with the requirements of Section 6.3) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the
Participant of an amount advanced by the Company pursuant to Section 6.3, a
determination is made that the Participant shall not be entitled to any refund
with respect to such claim and the Company does not notify the Participant in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30)

        El Paso Energy Corporation
Key Executive Severance Protection Plan   Page 10

 



--------------------------------------------------------------------------------



 



days after such determination, then such advance shall be forgiven and shall not
be required to be repaid and the amount of such advance shall offset, to the
extent thereof the amount of Gross-Up Payment required to be paid.

SECTION 7 SUCCESSORS TO COMPANY

7.1 SUCCESSORS AND SALE OF OPERATING COMPANIES

  (a)  Successors

This Plan shall bind any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place.

(b) Sale of Operating Companies

In the event that one or more Operating Companies (or part thereof) are sold,
divested, or otherwise disposed of by the Company subsequent to a Change in
Control, the Company shall require such purchaser or acquirer, as a condition
precedent to such purchase or acquisition, to assume, and agree to perform the
Company’s obligations under the Plan, in the same manner, and to the same extent
that the Company would be required to perform if no such acquisition or purchase
had taken place. In such circumstances, the purchaser or acquirer shall be
solely responsible for providing any benefits payable under this Plan to such
employees.

SECTION 8 AMENDMENT AND PLAN TERMINATION

8.1 AMENDMENT AND TERMINATION

          This Plan may be terminated or amended in any respect by resolution
adopted by two-thirds (2/3) of the Board, provided, however, that no such
amendment or termination of the Plan may be made if such amendment or
termination would adversely affect any right of an Executive Employee who became
a Participant prior to the later of (a) the date of adoption of any such
amendment or termination, or (b) the effective date of any such amendment or
termination, and provided further, that the Plan no longer shall be subject

        El Paso Energy Corporation
Key Executive Severance Protection Plan   Page 11

 



--------------------------------------------------------------------------------



 



to amendment, change, substitution, deletion, revocation or termination in any
respect whatsoever following a Change in Control. The Board of Directors amended
and restated the Plan effective as of August 1, 1998, in connection with the
reorganization of the Company into a holding company structure whereby El Paso
Energy Corporation became the publicly held company and El Paso Natural Gas
Company became a wholly owned subsidiary. This Plan was assumed by El Paso
Energy Corporation pursuant to an Assignment and Assumption Agreement effective
as of August 1, 1998, by and between El Paso Energy Corporation and El Paso
Natural Gas Company.

8.2 FORM OF AMENDMENT

     The form of any amendment or termination of the Plan shall be a written
instrument signed by a duly authorized officer or officers of the Company,
certifying that the amendment or termination has been approved by the Board.

SECTION 9 MISCELLANEOUS

9.1 INDEMNIFICATION

     If, after a Change in Control, a Participant institutes any legal action in
seeking to obtain or enforce, or is required to defend in any legal action the
validity or enforceability of, any right or benefit provided by this Plan, the
Company will pay for all actual legal fees and expenses as they are incurred by
such Participant.

9.2 EMPLOYMENT STATUS

     This Plan does not constitute a contract of employment or impose on the
Company any obligation to retain the Participant as an Employee, to change the
status of the Participant’s employment as an Executive Employee, or to change
any employment policies of the Company.

9.3 VALIDITY AND SEVERABILITY

     The invalidity or unenforceability of any provision of the Plan shall not
affect the validity or enforceability of any other provision of the Plan, which
shall remain in full force and effect, and any prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.

9.4 GOVERNING LAW; CHOICE OF FORUM

     The validity, interpretation, construction and performance of the Plan
shall in all respects be governed by the laws of the State of Texas. A
Participant shall be entitled to enforce the provisions of this Plan in any
state or federal court located in the State of Texas, in addition to any other
appropriate forum.

9.5 PAYMENT TO BENEFITS PROTECTION TRUST

     Notwithstanding any other provision of the Plan, the Company shall not be
required to make any payment to a Participant under the terms of this Plan if
such payment is otherwise made to the Participant by the Benefits Protection
Trust in accordance with the provisions of said Benefits Protection Trust.

        El Paso Energy Corporation
Key Executive Severance Protection Plan   Page 12

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the Plan to be amended and
restated effective as of August 1, 1998.

                      EL PASO ENERGY CORPORATION
 
           

      By   /s/ Joel Richards III

                    Title: Executive Vice President
 
            ATTEST:        
 
           
By
  /s/ David L. Siddall        

            Title: Corporate Secretary        

        El Paso Energy Corporation
Key Executive Severance Protection Plan   Page 13

 